DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS 1—20 filed on 07/18/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—5, 7—12 and 14—19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over “Arya” [US 9122880 B2] in view of “GUO” et al. [US 2021/0036995 A1]

REGARDING CLAIM 1. A computer-implemented method comprising: 
receiving, using a computer processor, a request from a user account to access a base table via a smart table view (Abstract; FIG.1, etc.), wherein the base table comprises: 
one or more sensitive columns comprising sensitive data [Arya disclose sensitive personal info (Abstract); SPI Data 102, FIG.1]; and one or more non-sensitive columns comprising non-sensitive data [Arya disclose non-sensitive data (Abstract); Data Records 104, FIG.1]; 
wherein each record in the base table is associated with a respective protection key of a plurality of protection keys, and wherein each protection key represents one or more protection types of a plurality of protection types of sensitive data; wherein the user account is associated with a user protection key of the plurality of protection keys, the user protection key representing at least one protection type for which the user account is authorized [see “Primary Key 106” (FIG.1), and plurality of Primary keys in FIGS.4A-4F of Arya]; 

Arya further disclose and dynamically generating, by the computer processor, the smart table view of the base table by joining the base table and mask sequence values comprising a subset of the plurality of protection keys [see FIG.3, where Arya disclose Generate Mask Sequence Values … 312, and Merge Mask Sequence Values into Data Store 316], 

Arya disclose (e.g., FIG.2) removing personal info from data store and encrypting both. However, Arya does not; but, GUO, analogous art, disclose a custom mask table [GUO disclose a recording masked sensitive data in mapping table (see par.0041—43, 0070—78, etc.)].
processing sensitive data in a data packet in a local client network.

Arya in view of GUO further disclose wherein the smart table view masks the one or more non-sensitive columns of the base table in records of the base table having sensitive data the user account is not authorized to access [Arya disclose Archive Encrypted Info 214, FIG.2; see also GUO disclose a recording masked sensitive data in mapping table (see par.0041—43, 0070—78, etc.)]. 

REGARDING CLAIMS 8 & 15: They are A system and A computer-program product for masking sensitive data comprising… and, have similar limitations as that of the method claim. Therefore, they have been rejected for the same as that of claim 1 above. 

Arya in view of GUO further disclose Claims 2, 9 & 16. The computer-implemented method, system, product further comprising dynamically filtering a custom mask table, wherein the dynamically filtering the custom mask table comprises: detecting the protection key associated with the user account [see “Primary Key 106” (FIG.1), and plurality of Primary keys in FIGS.4A-4F of Arya]; and filtering, from the custom mask table, each mask table record associated with each protection key that does not match the user protection key, wherein the custom mask table GUO disclose a recording masked sensitive data in mapping table (see par.0041—43, 0070—78, etc.)]. The motivation to combine is the same as that of claim 1 above.
Arya in view of GUO further disclose Claims 3, 4, 10, 10, 17 & 18. The computer-implemented method, system, product further comprising wherein a first protection key of the plurality of protection keys represents one or more protection types of the plurality of protection types, and wherein the first protection key is deterministically divisible into the one or more protection types [see “Primary Key 106” (FIG.1), and plurality of Primary keys in FIGS.4A-4F of Arya]; further comprising: assigning, to each protection type of the plurality of protection types, a respective bit in each protection key of the plurality of protection keys; and generating the first protection key by setting, in the first protection key, the respective bit of each protection type in the one or more protection types  [see “Primary Key 106” (FIG.1), and plurality of Primary keys in FIGS.4A-4F of Arya]. 
Arya in view of GUO further disclose Claims 5, 7, 12, 14 & 19. The computer-implemented method, system, product further comprising generating the user protection key associated with the user account, wherein generating the user protection key comprises: determining one or more protection types for which the user account is authorized; and setting, in the user protection key, the respective bit of each protection type for which the user account is authorized; further comprising wherein the one or more protection types comprise two or more protection types, Arya disclose Archive Encrypted Info 214, FIG.2; see also FIG.3, where Arya disclose Generate Mask Sequence Values … 312, and Merge Mask Sequence Values into Data Store 316]. 

Allowable Subject Matter
Claims 6, 13 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Arya in view of GUO fail to further disclose Claims 6, 13 & 20. The computer-implemented method, system, product further comprising: identifying values of one or more related foreign keys that identify related protection types in a first record of the base table; mapping the values of the one or more related foreign keys of the first record to one or more protection types of sensitive data in the first record, based on a set of mapping rules; generating a first protection key based on the one or more protection types; and assigning the first protection key to the first record, responsive to identifying the one or more protection types in the first record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892). And also, Sommerville et al. (US 20200074104 A1); which is directed to: A method performed by a database 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/             Primary Examiner, Art Unit 2434